Black, J.
— The pleadings in this case admit that plaintiff, The St. Joseph Board of Public Schools, in 1868 and 1871, issued a large amount of bonds to raise1 money to build school houses. These bonds were sold and the interest thereon paid up to October, 1880, Judgments have been rendered on subsequent maturing coupons by the circuit court of the United States,. and writs of mandamus have been issued directing the levy and .collection of the bonds to pay such judgments. To pay these matured and maturing bonds, and acting by authority of section 7034, Revised Statutes, 1879, the plaintiff, in March, 1885, directed the issue of $130,-000 of renewal funding bonds. These funding bonds were issued of date March 2, 1885, and were sold to the defendants for $124,713, to be delivered and paid-for at a specified time. The contract provides that it shall not be binding on defendants unless the bonds were issued in conformity to and by authority of law, so as to be the valid obligation of plaintiff. -Upon tender of the bonds at the proper time, the defendants refused to acoept and pay for the same, and hence this suit, which resulted in a judgment for plaintiff, from which the defendants appealed.
*405The defendants say, in their answer, section 7084 only applies to those corporations designated in the laws of this state as “boards of education,” and that said section has no application to plaintiff, because the twenty-third section of plaintiff ’ s charter is not in express terms designated. Interested parties, though not made such on the record, have filed briefs in which they dispute the validity of the original bonds. This question will be first considered.
1. By the act of January 4, 1860 (Acts of 1859, p-111), and the amendatory act of March 13, 1866 (Acts of 1865-6, page 209), the residents of school district number one, in school township eight, Buchanan county, as the limits were then, or might thereafter be established, were made a body corporate by the name of the “St. Joseph Board of Public-Schools,” with its powers invested in and duties devolved upon a president and directors. These acts give them power to make and certify annually to the county court the amount of money necessary to be raised for the purpose of building and repairing school houses, pa'ying teachers, etc., which the county court is required to levy and collect with other taxes; the amount, however, not to exceed one-half of one per centum in any one year. No express authority is given plaintiff, by either of these acts, to borrow or issue bonds for any purpose. 'The general statutes of the state were, doubtless, relied upon for authority so to do.
The twenty-second section of the special law of 1860 refers to and makes applicable to plaintiff, so far as the provisions are consistent, the general act relating to school corporations in cities, towns and villages, ap_ proved December 12, 1855. The law of 1860 (section 23) first reserves to the general assembly the power to change or repeal the same, and then provides: “ But no law hereafter passed shall be construed as changing, altering *406or repealing the whole, or any part of this act, unless this act be expressly mentioned, in such law.”
Chapter 47 of the General Statutes of 1865, provides a method by which any city or town, with territory attached for school purposes, may be organized under the-corporate name of the “board of education” of such, city or town, with powers not conferred upon school districts in general. The first section, among other things, says that the provision of that chapter shall not apply to “ any city, town or village, or any part thereof, which is now governed as to schools by any special law.” The eleventh section is as follows: “The board of education of any city, town or village elected in pursuance-of this act, as also the board of education, or school directors of any city, town or village already organized under any special act, to enable them to borrow money for building school houses', are hereby authorized to issue-bonds, running,” etc.
The general assembly of 1859 could not determine how or by what language alone the special law of 1860 shoulcl be amended, altered, or repealed. The assertion, in that respect was not binding upon any subsequent session of that body. The latter might amend, alter, or repeal the law by the use of any language that was pertinent and thought to be best. The will of any subsequent general assembly, in that respect, was supreme. Nor do we have any doubt but that section eleven- of the general law of 1865 was intended to and does apply to-plaintiff. It is true, if the plaintiff and like organizations are intended, it is because of the expression “also-the board of education or school directors of any city * * * already organized, under any special act.” It Is true that the charter name of plaintiff was, in part, “board of public schools,” but we do not regard this difference as material. It must be borne in mind that many cities and towns in this state were organized with and without attached territory for school purposes under *407special acts. They were, so far as they had corporate powers, public corporations, and at all times subject to the will of the legislature. Though organized in whole or in part under special acts, they were a part of the system of public schools of this state, as much so as if acting wholly under general laws.
Section 14, of chapter 47, also provides: “ The provisions of sections seven, eight, nine, and ten of this chapter shall also apply to the board of education or directors of any city, town, or village, already organized under any law for school purposes, except the city of St. Louis.” Why make this exception, unless the general assembly believed the language previously used therein would apply to the “board of presidents and directors of the St. Louis public schools?” The description of the corporations from which the exception is made is almost the same as that used in section eleven.
These considerations all lead to the conclusion that section eleven was intended to and did apply to plaintiff, and hence gave it authority to issue the bonds at that date. By the act of March 13,1S67 (Acts of 1867, p, 163), this section was made to read as follows :
“The board of education elected in pursuance of this act, as well as the board of education or school directors of any city, town, village or district already organized under any law authorizing them to borrow money for building school houses, are hereby authorized to issue bonds,” etc. While there is some change in the language of this section, we think it still applicable to all those school corporations which at that date had authority to issue bonds to build school houses, and we have seen the plaintiff did then have the power. In one sense the plaintiff was organized under the special act of 1860, but it was certainly acting by authority also of the act of 1866, and portions of the general law, and in this sense it was organized under all these laws, at the date of this last act, and it is in this sense the language *408was used. It was not designed to take away powers then existing in regard to issuing bonds.
2. If section eleven, of chapter forty-seven, General Statutes, 1865, applied to plaintiff corporation, then it is very evident that section 7034, Revised Statutés, 1879, also applies. Any further consideration of this branch of the case is unnecessary.
The judgment of the circuit court is affirmed.
All concur.